Case 8:20-cv-02115-VMC-AAS Document 48 Filed 08/23/21 Page 1 of 3 PageID 308




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   ROB KAINTZ,
   individually and on behalf of
   all others similarly situated,

               Plaintiff,
   v.                                        Case No. 8:20-cv-2115-VMC-AAS

   THE GOODMAN GROUP, INC.,

             Defendant.
   ______________________________/

                                       ORDER

          This matter comes before the Court upon consideration of

   United States Magistrate Judge Amanda Arnold Sansone’s Report

   and    Recommendation.        (Doc.       #   45).      The     Report    and

   Recommendation      (Doc.     #   45),    filed   on    August    9,     2021,

   recommends that Plaintiff Rob Kaintz’s unopposed Motion for

   Final Approval of Class Settlement (Doc. # 36) be granted.

   The parties have filed a joint notice indicating that neither

   of them objects to the Report and Recommendation. (Doc. #

   47).

          The Court accepts and adopts in part the Report and

   Recommendation (Doc. # 45), and grants Kaintz’s unopposed

   Motion for Final Approval of Class Settlement (Doc. # 36).

   The Report and Recommendation is adopted in all respects

   except    insofar   as   it       provides    that     the    Court    retains


                                         1
Case 8:20-cv-02115-VMC-AAS Document 48 Filed 08/23/21 Page 2 of 3 PageID 309




   jurisdiction to enforce the terms of the settlement. (Doc. #

   45 at 5).

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject   or     modify     the   magistrate         judge’s      report    and

   recommendation.     28      U.S.C.       §     636(b)(1);     Williams     v.

   Wainwright, 681 F.2d 732 (11th Cir. 1982). If a party files

   a timely and specific objection to a finding of fact by the

   magistrate judge, the district court must conduct a de novo

   review   with    respect    to   that        factual    issue.    Stokes   v.

   Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district

   judge reviews legal conclusions de novo, even in the absence

   of an objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d

   603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F.

   Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th

   Cir. 1994).

         Upon due consideration of the record, the Court adopts

   in substantive part the Report and Recommendation. The Court

   agrees   with    Judge     Sansone’s         detailed   and   well-reasoned

   findings of fact and conclusions of law. The Report and

   Recommendation thoughtfully addresses the issues presented,




                                        2
Case 8:20-cv-02115-VMC-AAS Document 48 Filed 08/23/21 Page 3 of 3 PageID 310




   and   neither     party    has   objected           to     the     Report     and

   Recommendation.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 45) is ACCEPTED

         and ADOPTED except insofar as it provides that the Court

         retains jurisdiction to enforce the terms of the class

         action    settlement   agreement.        The       Court     declines    to

         retain    jurisdiction     to       enforce        the   terms   of     the

         settlement agreement.

   (2)   Plaintiff    Rob    Kaintz’s        unopposed       Motion    for     Final

         Approval of Class Settlement (Doc. # 36) is GRANTED.

   (3)   The Clerk is directed to CLOSE the case.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   23rd day of August, 2021.




                                         3
